Exhibit 10.4

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is made and entered
into as of November 11, 2004 (the “Execution Date”), by and among Aegis
Communications Group, Inc., a Delaware Corporation (the “Parent”), Advanced
Telemarketing Corporation, a Nevada corporation (“ATC”), IQI, Inc., a New York
corporation (“IQI”) (together, Parent, ATC, and IQI are referred to as the
“Company”), and John Scot Brunke (“Brunke” or “Employee”).

 

RECITALS

 

Whereas, Employee was employed by the Company and served as President and Chief
Financial Officer of the Parent and Chief Financial Officer of IQI and ATC and
has entered into an Employment Agreement with the Company dated as of March 30,
2004, a copy of which is attached hereto as Exhibit A (the “Employment
Agreement”).

 

Whereas, the Company terminated Employee’s employment relationship with the
Company effective as of October 22, 2004 (the “Termination Date”).

 

Whereas, the parties desire to provide for an orderly transition and termination
of the employment relationship and to settle fully and finally, in the manner
set forth herein, any and all existing or potential claims and controversies
arising out of the relationship between Employee and the Company.

 

Now, therefore, in consideration of the mutual acts, payments, and promises
described and agreed to be performed herein, Employee and the Company agree as
follows:

 

1.                                       Resignation.  Employee hereby tenders
his resignation from his positions as director of the Parent and all other
director and officer positions he holds with the Company and its subsidiaries
and affiliates effective as of the Termination Date.

 

2.                                       Severance from Employment.  Employee
acknowledges that his employment as President and Chief Financial Officer of the
Parent, Chief Financial Officer of IQI and ATC and any other officer positions
Employee holds with the Company and its subsidiaries ceased as of the
Termination Date.  Except as otherwise expressly provided for herein, Employee
acknowledges and agrees that he ceased to accrue any rights under any pension or
compensation plan of the Company (including without limitation any stock option
plan, grant or agreement) after the Termination Date.

 

3.                                       Payment of Wages and Earned Benefits. 
Except as provided otherwise in this Agreement, on the Execution Date the Parent
agrees to pay Employee all salary and to provide all employee benefits
(including reimbursement for expenses) to which Employee is entitled pursuant to
the Employment Agreement.  Amounts owed to Employee as of the Execution Date
under the forgoing sentence for vacation days accrued but not taken equal
$9,615.20 and will be paid on the Execution Date.  Within 14 days of the
Employee’s delivery to the Parent of evidence of the expenses which were
incurred during Employee’s employment with the Company and which are
reimbursable in accordance with policies of the Company in effect prior to the
Termination Date, the Parent will reimburse Employee for all such expenses.

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

1

--------------------------------------------------------------------------------


 

4.                                       Severance Payments.  In consideration
of this Agreement, the Company agrees to pay Employee a total of $100,000, to be
paid over a period of five months, payable as follows: (a) one installment of
$20,000 payable on the Execution Date and (b) eight consecutive installments of
$10,000, subject to any appropriate withholdings for tax reasons, payable in
accordance with the Parent’s standard payroll practices on a bi-weekly basis. 
The first such $10,000 installment shall be payable on or about November 15 and
the remaining seven installments shall be payable on each bi-weekly payroll
payment date of the Company thereafter to and including the bi-weekly payment
date occurring on or about February 28, 2005.  Employee and Company agree that
included within this $100,000 is the $60,000 payable under Section 9 of the
Employment Agreement.  Employee will be entitled to medical, dental, life
insurance, and short-term and long-term disability benefits (including coverage
for Employee’s immediate family) through and until the eighth and final
bi-weekly severance payment, on the same basis as provided by the Company prior
to the Termination Date, if any, or as subsequently provided by the Company to
other executive officers at the same level as Employee immediately prior to the
Termination Date.

 

5.                                      Modification to and Ratification of
Employment Agreement.  Section 9 of the Employment Agreement is hereby modified
as follows:

 

(a)                                 The phrase “for a period of 6 months after
the termination of such employment” used therein is amended to read “for a
period of 5 months (ending on March 22, 2005) after the termination of such
employment”;

 

(b)                                The sentence therein that reads “Accordingly,
Employee agrees that the restricted period following the term of employment will
have a duration of 6 months, and the regularly scheduled expiration date of such
covenant will be extended by the same amount of time that Employee is determined
to have violated such covenant.” is amended in its entirety to read as follows:

 

Accordingly, Employee agrees that the restricted period following the term of
employment will end on March 22, 2005 and the regularly scheduled expiration
date of such covenant will be extended by the same amount of time that Employee
is determined to have violated such covenant.

 

(c)                                 Section 13(j) of the Employment Agreement is
amended in its entirety to read as follows:

 

(j)                                     THIS AGREEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW.  All claims, disputes, and controversies
arising out of or relating to this Agreement or the performance, breach,
validity, interpretation, application, or enforcement hereof, including any
claims for equitable relief or claims based on contract, tort, statute, or any
alleged breach, default, or misrepresentation in connection with any of the
provisions hereof, will be resolved by binding arbitration.  Provided, however,
an aggrieved party may petition a federal or state court of competent
jurisdiction in Dallas County, Texas for interim injunctive or

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

2

--------------------------------------------------------------------------------


 

other equitable relief to preserve the status quo until arbitration can be
completed in the event of an alleged breach of Section 9 of this Agreement.  A
party may initiate arbitration by sending written notice of its intention to
arbitrate to the other party and to the American Arbitration Association (“AAA”)
office located in Dallas, Texas (the “Arbitration Notice”).  The Arbitration
Notice will contain a description of the dispute and the remedy sought.  The
arbitration will be conducted at the offices of the AAA in Dallas, Texas before
an independent and impartial arbitrator who is selected in accordance with the
Commercial Arbitration Rules and Mediation Procedures established by the AAA in
effect at the time of the arbitration (the “AAA Rules”).  In no event may the
demand for arbitration be made after the date when the institution of a legal or
equitable proceeding based on such claim, dispute, or other matter in question
would be barred by the applicable statute of limitations.  The arbitration and
any discovery conducted in connection therewith will be conducted in accordance
with the AAA Rules; provided, however, that the parties will have the right to
exchange at least one set of written discovery requests in accordance with the
Federal Rules of Civil Procedure, and each party will have the right to take at
least two depositions.  The decision of the arbitrator(s) will be final and
binding on all parties and their successors and permitted assignees.  The
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator(s) will be selected no later
than 30 days after the date of the Arbitration Notice.  The arbitrator(s) will
render a decision no later than 30 days after the close of the hearing, in
accordance with AAA Rules, and the arbitrator’s decision will include an award
of costs (including attorneys’ fees to the prevailing party).

 

Employee acknowledges, confirms, and ratifies the terms of Sections 9, 10, 11
and 13 of the Employment Agreement as modified hereby.

 

6.                                       Complete Releases.  (a) In
consideration of the promises made in this Agreement, Employee RELEASES,
ACQUITS, and FOREVER DISCHARGES the Company and each of its past and present
parents, subsidiaries, affiliates, shareholders, directors, officers, attorneys,
accountants, agents, employees, and representatives, from ANY and ALL causes of
action, claims, damages, losses, costs, expenses (including attorney’s fees) and
all other liabilities, indebtedness and obligations that Employee may have
against the Company or the Company may owe the Employee which have arisen prior
to the Execution Date in connection with or have arisen out of Employee’s
employment or separation from employment with the Company or his service as an
officer or director of the Company or any other matter related to his
association with the Company: (i) including any of the same arising in
connection with the Employment Agreement and any compensation due thereunder,
whether known or unknown, existing as of the Execution Date but (ii) excluding
from such release however, the obligations, indebtedness and liability of the
Company under Sections 3, 4, and 6(d) and the other provisions of this Agreement
and the rights of Employee under any officer and director liability insurance
provided by the Company (the obligations described in this clause (ii), herein
the “Excluded Obligations”).  Other than with respect to the Excluded
Obligations, the Employee agrees that the Company does not owe Employee any
other monetary payments, including compensation for employment by the Company
such as salary, bonus, or otherwise.  Notwithstanding the foregoing, nothing

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

3

--------------------------------------------------------------------------------


 

herein will constitute a release of the Company from causes of action, claims,
damages, losses, costs, expenses (including attorney’s fees) or other
liabilities, indebtedness and obligations which may arise from acts or omissions
by the Company after the Execution Date or in contravention of this Agreement.

 

(1)                                  These releases and waivers include, but are
not limited to (but only to the extent not included in the Excluded Obligations)
the following: Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, The Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Equal Pay Act, the False Claims Act, the Civil
Rights Act of 1866, the Fair Labor Standards Act, the Occupational Safety and
Health Act, the Family and Medical Leave Act, the Texas Commission on Human
Rights Act, the Texas Payday Law, the Texas Workers’ Compensation Act, any
causes of action or claims arising under analogous state laws or local
ordinances or regulations, any common law principle or public policy, including
all suits in tort or contract, or under the Company’s personnel policies or any
contract of employment that may exist between Employee and the Company.

 

(2)                                  Employee knowingly and voluntarily waives
any existing rights he may have pursuant to the Age Discrimination in Employment
Act of 1967 and the Older Workers Benefit Protection Act.  Further, Employee
acknowledges the receipt of good and valuable consideration set forth in this
Agreement in exchange for this waiver of potential claims in addition to
anything of value to which Employee is already entitled, including specifically
mutual releases.  Employee does not waive any claims that arise after the date
of execution of this Agreement.  Employee is advised to consult with an attorney
prior to executing this Agreement.

 

(b) In consideration of the promises made in this Agreement, the Company
RELEASES, ACQUITS, and FOREVER DISCHARGES Employee and each of his attorneys,
accountants, agents and other representatives from ANY and ALL causes of action,
claims, damages, losses, costs, expenses (including attorney’s fees) and all
other liabilities, indebtedness and obligations that Company may have against
the Employee (or any such representatives) or the Employee (or any such
representatives) may owe the Company which have arisen prior to the Execution
Date in connection with or have arisen out of Employee’s employment or
separation from employment with the Company or his service as an officer or
director of the Company or any other matter related to his association with the
Company, including, without limitation, any of the same arising in connection
with the Employment Agreement, whether known or unknown, existing as of the
Execution Date.  Notwithstanding the foregoing, nothing herein will constitute a
release of Employee from causes of action, claims, damages, losses, costs, or
expenses (including attorney’s fees) or other liabilities, indebtedness and
obligations which may arise from acts or omissions of Employee after the
Execution Date or in contravention of this Agreement.  Employee acknowledges
that he is given up to 21 days in which to consider his release under the Age
Discrimination in Employment Act of 1967, and an additional seven days after his
actual execution of this Agreement in which to revoke this his waiver with
respect to the Age

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

4

--------------------------------------------------------------------------------


 

Discrimination in Employment Act of 1967, in which case, at the option of the
Company, this entire Agreement may be made null and void.

 

(c) It is expressly agreed and understood by Employee and the Company that
Sections 6(a)-(d) of this Agreement constitutes a general release subject to the
exclusions set forth therein.

 

(d) The Company will indemnify and hold harmless the Employee in respect of his
acts or omissions as a director, officer, employee, or consultant and in respect
of the actions of the board of directors of the Company through and until the
Execution Date to the same extent and with the same limitations as if he was an
officer of the Company to the fullest extent permitted by the Texas Business
Corporation Act, as amended, and the Company’s articles of incorporation, bylaws
and officer and director liability insurance polices in effect on the date of
this Agreement, and will indemnify and hold harmless the Employee in respect of
any claims, liabilities, obligations, or expenses in respect of or relating to
this Agreement and the transactions contemplated hereby.

 

7.                                      Nature of the Agreement.  This Agreement
and all its provisions are contractual, not mere recitals, and will continue in
permanent force and effect, unless revoked as provided herein.  In the event
that any portion of this Agreement is found to be unenforceable for any reason
whatsoever, the unenforceable provision will be severed and the remainder of the
Agreement will continue in full force and effect.

 

8.                                      Intentionally Omitted

 

9.                                       Miscellaneous. (a) Any notice, demand,
or request required or permitted to be given or made under this Agreement will
be in writing and will be deemed given or made when delivered in person, when
sent by United States registered or certified mail, or postage prepaid, or when
telecopied to a party at its address or telecopy number specified below:

 

If to the Company:

 

Aegis Communications Group, Inc.

7880 Bent Branch Drive, Suite 150

Irving, Texas  75063

Attn:    President or Chief Executive Officer

Telecopy number:  (972) 830-1804

 

With a copy to:

 

Hughes & Luce, L.L.P.

1717 Main Street

Suite 2800

Dallas, Texas  75201

Attn: David G. Luther

Telecopy number:  (214) 939-5849

 

If to Employee:

 

John Scot Brunke

6609 Indian Trial

Plano, TX 75024

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

5

--------------------------------------------------------------------------------


 

The parties to this Agreement may change their addresses for notice in the
manner provided above.

 

(b)                                         All section titles and captions in
this Agreement are for convenience only, will not be deemed part of this
Agreement, and in no way will define, limit, extend, or describe the scope or
intent of any provisions hereof.

 

(c)                                          Whenever the context may require,
any pronoun used in this Agreement will include the corresponding masculine or
neuter forms, and the singular form of nouns, pronouns, and verbs will include
the plural and vice versa.

 

(d)                                         The parties will execute all
documents, provide all information, and take or refrain from taking all actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

(e)                                          This Agreement will be binding upon
and inure to the benefit of the parties hereto, their representatives and
permitted successors and assigns.  Except for the provisions of Section 5 of
this Agreement, which are intended to benefit the Company’s affiliates as third
party beneficiaries, or as otherwise expressly provided in this Agreement,
nothing in this Agreement, express or implied, is intended to confer upon any
person other than the parties to this Agreement, their respective
representatives and permitted successors and assigns, any rights, remedies or
obligations under or by reason of this Agreement.

 

(f)                                            This Agreement, and the
Employment Agreement which is ratified and modified herein, constitutes the
entire agreement among the parties hereto pertaining to the specific subject
matter hereof.  To the extent not expressly superseded by the provisions of this
Agreement, any conflict between the provisions of the Employment Agreement and
this Agreement will be controlled by the provisions of this Agreement.

 

(g)                                         None of the provisions of this
Agreement will be for the benefit of or enforceable by any creditors of the
parties, except as otherwise expressly provided herein.

 

(h)                                         No failure by any party to insist
upon the strict performance of any covenant, duty, agreement, or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof will constitute waiver of any such breach or any other covenant, duty,
agreement, or condition.

 

(i)                                             This Agreement may be executed
in telecopy format and/or in counterparts, all of which together will constitute
one agreement binding on all the parties hereto, notwithstanding that all such
parties are not signatories to the original or the same counterpart.

 

(j)                                             THIS AGREEMENT WILL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO TEXAS PRINCIPLES OF CONFLICTS OF LAW.

 

(k)                                          All claims, disputes, and
controversies arising out of or relating to this Agreement or the performance,
breach, validity, interpretation, application, or enforcement hereof, including

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

6

--------------------------------------------------------------------------------


 

any claims for equitable relief or claims based on contract, tort, statute, or
any alleged breach, default, or misrepresentation in connection with any of the
provisions hereof, will be resolved by binding arbitration in accordance with
the arbitration provisions set forth in the Employment Agreement, as modified by
this Agreement.

 

(l)                                             If any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, in whole
or in part, then the parties will be relieved of all obligations arising under
such provision, but only to the extent that it is illegal, unenforceable, or
void, it being the intent and agreement of the parties that this Agreement will
be deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

 

(m)                                       No supplement, modification, or
amendment of this agreement or waiver of any provision of this Agreement will be
binding unless executed in writing by all parties to this Agreement.  No waiver
of any of the provisions of this Agreement will be deemed or will constitute a
waiver of any other provision of this Agreement (regardless of whether similar),
nor will any such waiver constitute a continuing waver unless otherwise
expressly provided.

 

(n)                                         No party may assign this Agreement
or any rights or benefits thereunder without the written consent of the other
parties to this Agreement.

 

(o)                                         In the event Employee should die
before all of the payments referred to in Sections 3, 4, or 6(d) are paid, the
Company shall continue to make payments to the Employee’s spouse, or if he
Employees spouse predeceases Employee, to the Employee’s estate.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

/s/ S.B.

 

/s/ R.F.

 

 

Brunke

 

Company

 

 

 

7

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

AEGIS COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Richard A. Ferry

 

 

Name:

Richard A. Ferry

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ADVANCED TELEMARKETING CORPORATION

 

 

 

 

 

 

 

By:

/s/ Richard A. Ferry

 

 

Name:

Richard A. Ferry

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

IQI, INC.

 

 

 

 

 

 

 

By:

/s/ Richard A. Ferry

 

 

Name:

Richard A. Ferry

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ John Scot Brunke

 

 

John Scot Brunke

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EMPLOYMENT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------

 